TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00484-CR



                               Jason William Ausburn, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DSITRICT
            NO. 70723, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Jason William Ausburn filed a notice of appeal from a judgment of conviction

for indecency with a child by contact. See Tex. Penal Code § 21.11. However, the trial court

certified that this is a plea bargain case and Ausburn has no right of appeal. Ausburn and his counsel

signed the certification. The trial court also signed an order denying Ausburn’s subsequent request

for permission to appeal.

               The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                               Jeff Rose, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: July 31, 2013

Do Not Publish